UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 01-4142
THOMAS JOHN MAJEED, a/k/a Isaac
Abram Abraham,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-204)

                  Submitted: November 26, 2001

                      Decided: December 17, 2001

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas John Majeed, Appellant Pro Se. Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MAJEED
                             OPINION

PER CURIAM:

   Thomas John Majeed pled guilty to one count of conspiracy to dis-
tribute in excess of fifty grams of crack cocaine. He was sentenced
to 292 months’ imprisonment. Majeed, proceeding pro se on appeal,
claims that: (1) his sentence violates the rule announced in Apprendi
v. New Jersey, 530 U.S. 466 (2000); (2) defense counsel was ineffec-
tive because he had a conflict of interest; and (3) the district court
erred by sentencing him as a career offender. Finding no reversible
error, we affirm.

   We find that the district court’s failure to inform Majeed that drug
quantity was an element of the offense that had to be proven beyond
a reasonable doubt did not seriously affect the fairness, integrity, or
public reputation of the proceedings. See United States v. Perez, ___
F.3d ___, 2001 WL 1346135 (8th Cir. Oct. 31, 2001); United States
v. Dinnall, 269 F.3d 418 (4th Cir. 2001).

   We further find that Majeed’s ineffective assistance of counsel
claim is not properly before this court. Such claims should be raised
in a 28 U.S.C.A. § 2255 (West Supp. 2001) motion. United States v.
King, 119 F.3d 290, 295 (4th Cir. 1997). Finally, there is no merit to
Majeed’s claim that the district court improperly sentenced him as a
career offender.

   We affirm the conviction and sentence. We deny Majeed’s motion
for injunctive relief. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED